Name: Council Directive 89/338/EEC of 27 April 1989 amending Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles
 Type: Directive
 Subject Matter: organisation of transport;  Europe;  technology and technical regulations;  land transport
 Date Published: 1989-05-25

 Avis juridique important|31989L0338Council Directive 89/338/EEC of 27 April 1989 amending Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles Official Journal L 142 , 25/05/1989 P. 0003 - 0006 Finnish special edition: Chapter 13 Volume 19 P. 0005 Swedish special edition: Chapter 13 Volume 19 P. 0005 COUNCIL DIRECTIVE of 27 April 1989 amending Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles (89/338/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 85/3/EEC (4), as last amended by Directive 88/218/EEC (5), lays down certain weights and dimensions and other technical characteristics for certain road vehicles intended for the carriage of goods; Whereas certain weights and dimensions should also be fixed for other vehicles, including vehicles used for passenger transport, namely motor vehicles with two, three and four axles, including articulated buses, and combined vehicles with four axles; Whereas account must be taken of the equipment of the vehicle (twin tyres and air suspension or suspension recognized as being equivalent within the Community) in order to establish the maximum authorized weights for motor vehicles with three and four axles and for the tandem axles of motor vehicles; Whereas the condition of certain sections of the road network in Ireland and the United Kingdom does not at present permit the application of all the provisions of this Directive; whereas, therefore, the application of certain of these provisions in those two Member States should be postponed temporarily; whereas the Council, acting on a proposal from the Commission, is to set, no later than 1 July 1989, the date on which those derogations will cease to apply, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 85/3/EEC is hereby amended as follows: 1. Article 1 (1) (a) is replaced by the following: '(a) the dimensions of vehicles with at least four wheels and a maximum speed in excess of 25 kilometres per hour, intended to be used on the road for: - either the carriage of goods where their maximum laden weight is greater than 3,5 tonnes, - or passenger transport where they have more than nine seats, including the driver's seat;'. 2. Article 2 is replaced by the following: 'Article 2 For the purposes of this Directive: - "motor vehicle" shall mean any power-driven vehicle which travels on the road by its own means, - "trailer" shall mean any vehicle intended to be coupled to a motor vehicle excluding semi-trailers, and constructed and equipped for the carriage of goods, - "semi-trailer" shall mean any vehicle intended to be coupled to a motor vehicle in such a way that part of it rests on the motor vehicle with a substantial part of its weight and of the weight of its load being borne by the motor vehicle, and constructed and equipped for the carriage of goods, - "combined vehicle" shall mean either: - a road train consisting of a motor vehicle coupled to a trailer, or - an articulated vehicle consisting of a motor vehicle coupled to a semi-trailer, - "thick-walled refrigerated vehicle" shall mean any vehicle whose fixed or movable superstructures are specially equipped for the carriage of goods at controlled temperatures in accordance with classes B, C, E and F of the Agreement of 1 September 1970 on the International Carriage of Perishable Foodstuffs and on the Special Equipment to be used for such Carriage (ATP) and whose side walls, inclusive of insulation, are each at least 45 millimetres thick, - "bus" shall mean a vehicle with more than nine seats including the driver's seat, and constructed and equipped to carry passengers and their luggage. It may have one or two decks and may also draw a luggage trailer, - "articulated bus" shall mean a bus consisting of two rigid sections connected to each other by an articulated section. On this type of vehicle the passenger compartments in each of the two rigid sections shall be intercommunicating. The articulated section shall permit the free movement of travellers between the rigid sections. Connection and disconnection of the two sections shall be possible only in a workshop, - "maximum authorized dimensions" shall mean the maximum dimensions at which a vehicle is authorized for use in international traffic under this Directive by the competent authority of the State in which the vehicle is registered or put into circulation, - "maximum authorized weight" shall mean the maximum weight at which a laden vehicle is authorized for use in international traffic under this Directive by the competent authority of the State in which the vehicle is registered or put into circulation, - "maximum authorized axle weight" shall mean the maximum weight at which a laden axle or group of axles is authorized for use in international traffic under this Directive by the competent authority of the State in which the vehicle is registered or put into circulation.' 3. Article 7 is replaced by the following: 'Article 7 After consulting the Commission, Member States shall take the measures necessary to comply with this Directive: - as from 1 July 1986 as regards application of provisions of the Directive other than those referred to in the following indents. - no later than 1 January 1989 as regards the application of section 1.2 (b) of Annex I, - as from 1 January 1990 as regards the application of Article 4 and Annex II, - as from 1 July 1991 as regards the application of section 1 of Annex I concerning vehicles intended for passenger transport, - as from 1 January 1992 as regards the application of section 3.4.1 of Annex I, - as from 1 January 1993 as regards the application of sections 2.2.3, 2.2.4, 2.3, 2.4, 3.4.2, 3.5 and 4.3 of Annex I. Member States shall inform the Commission of the measures which they take for the purposes of implementing this Directive.' 4. Article 8 is amended as follows: - in paragraph 1, the first subparagraph shall be replaced by the following: '1. The provisions of Article 3 as regards the standards referred to in sections 2.2.1, 2.2.2 and 3.3.2 of Annex I shall temporarily not apply to Ireland and the United Kingdom.', . - paragraph 3 is replaced by the following: '3. The provisions of Article 3 as regards the standard referred to in section 3.4.1 of Annex I shall temporarily not apply to Ireland and the United Kingdom. However, these two Member States shall apply Article 3 to the combined vehicles referred to in sections 2.2.1 and 2.2.2 of Annex I where the weight per driving axle does not exceed 10,5 tonnes.', - the following paragraphs are added: '5. The provisions of Article 3 as regards the standards referred to in sections 2.2.3, 2.2.4, 2.3.1, 2.3.3, 2.4 and 3.4.2 of Annex I shall temporarily not apply to Ireland and the United Kingdom. However, these two Member States shall apply Article 3 to the vehicles referred to in sections 2.2.3, 2.2.4, 2.3 and 2.4 of Annex I where: (a) the weight per driving axle does not exceed 10,5 tonnes and (b) the total laden weight does not exceed: - 35 tonnes for the vehicles referred to in sections 2.2.3 and 2.2.4, - 17 tonnes for the vehicles referred to in section 2.3.1, - 30 tonnes for the vehicles referred to in section 2.3.3, under the conditions specified in that section and in section 4.3, - 27 tonnes for the vehicles referred to in section 2.4. 6. The Commission shall submit to the Council, within one month of the adoption of this Directive, a proposal based on it concerning the date on which the derogation referred to in paragraph 5 shall expire. The Council shall act by a qualified majority on that proposal before 1 July 1989.' 5. Annex I is amended as follows: (a) the following indent is added to section 1.1: . (a) '2.2.3.3. '- articulated bus 18,00 m'; (b) the following subsections are added to section 2.2: '2.2.3. Road trains with four axles consisting of a two-axle motor vehicle and a two-axle trailer 36 tonnes '2.2.4. Articulated vehicles with four axles consisting of a two-axle motor vehicle and a two-axle semi-trailer, if the distance between the axles of the semi-trailer: '2.2.4.1. is 1,3 m or greater but not more than 1,8 m 36 tonnes '2.2.4.2. is greater than 1,8 m 36 tonnes margin when the MAW of the motor vehicle (18 tonnes) and the MAW of the tandem axle of the semi-trailer (20 tonnes) are respected and the driving axle is fitted with twin tyres and air suspension or suspension recognized as being equivalent within the Community.'; + 2 tonnes of (c) the following sections are added: '2.3. Motor vehicles '2.3.1. Two-axle motor vehicles 18 tonnes '2.3.2. Three-axle motor vehicles - 25 tonnes - 26 tonnes where the driving axle is fitted with twin tyres and air suspension or suspension recognized as being equivalent within the Community '2.3.3. Four-axle motor vehicles with two steering axles 32 tonnes where the driving axle is fitted with twin tyres and air suspension or suspension recognized as being equivalent within the Community '2.4. Three-axle articulated buses 28 tonnes.'; (d) Section 3 is amended as follows: - Section 3.4 are subdivided thus: - '3.4. Driving axle - '3.4.1. Driving axle of the vehicles referred to in sections 2.2.1 and 2.2.2 11,5 tonnes - '3.4.2. Driving axle of the vehicles referred to in sections 2.2.3, 2.2.4, 2.3 and 2.4 11,5 tonnes', - the following section is added: - '3.5. Tandem axles of motor vehicles. The sum of the axle weights per tandem axle must not exceed, if the distance (d) between the axles is: - '3.5.1. less than 1 m (d < 1,0 m) 11,5 tonnes - '3.5.2. 1,0 m or greater but less than 1,3 m (1,0 m 9 d < 1,3 m) 16 tonnes - '3.5.3. 1,3 m or greater but less than 1,8 m (1,3 m 9 d < 1,8 m) - 18 tonnes - 19 tonnes where the driving axle is fitted with twin tyres and air suspension or suspension recognized as being equivalent within the Community'; (e) The following is added to section 4: '4.3. Maximum authorized weight depending on the wheelbase. The maximum authorized weight in tonnes of a four-axle motor vehicle may not exceed five times the distance in metres between the axes of the foremost and rearmost axles of the vehicle.' Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 27 April 1989. For the Council The President J. BARRIONUEVO PEÃ A (1) OJ No C 90, 11. 9. 1971, p. 25; OJ No C 16, 18. 1. 1979, p. 3; OJ No C 173, 2. 7. 1988, p. 12. (2) OJ No C 124, 17. 12. 1971, p. 63; OJ No C 144, 15. 6. 1981, p. 80; OJ No C 187, 18. 7. 1988, p. 209. (3) OJ No C 61, 10. 6. 1972, p. 5; OJ No C 113, 7. 5. 1980, p. 14; OJ No C 208, 8. 8. 1988, p. 56. (4) OJ No L 2, 3. 1. 1985, p. 14. (5) OJ No L 98, 15. 4. 1988, p. 48.